Order entered December 8, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-01356-CR

                             PRAMOD FLANDER, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 283rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F13-41191-T

                                         ORDER
       A review of this appeal shows that, on November 11, 2016, the trial court deferred

adjudication of guilt and placed appellant on community supervision for five years for

aggravated assault with a deadly weapon.     On November 17, 2016, the Court received a

document from Susan Flander, appellant’s daughter, which was construed as a notice of appeal.

Thereafter, Ms. Flander filed several documents, including a November 21, 2016 “Preliminary

Brief,” a November 22, 2016 docketing statement, a November 28, 2016 supplemental brief, and

several letters addressed to the Court. Each of these documents is submitted by “Pro Se –

Appellant Susan Flander.”

       On November 28, 2016, the Court received a “Notice of Appearance and Request to

Strike Pro Se Brief,” filed by Riann C. Moore of the Dallas County Public Defender’s Office,
along with a copy of the trial court’s appointment of Ms. Moore as counsel for appellant. By

letter dated December 5, 2016, we notified Ms. Moore and the Dallas County District Attorney’s

Office that we had concerns about our jurisdiction given that appellant had not filed a notice of

appeal. The following day, appellant filed a notice of appeal in the trial court. See TEX. R. APP.

P. 25.2(c).

        Because appellant has filed a timely, proper notice of appeal, this Court has jurisdiction.

Riann C. Moore of the Dallas County Public Defender’s Office is appointed counsel representing

appellant. Because Susan Flander is not legal counsel or a party to this appeal, we STRIKE the

November 17 “notice of appeal,” the November 21 “preliminary brief,” the November 22

docketing statement, and the November 28 “supplemental brief” filed by Susan Flander. Ms.

Flander is instructed that, because she is not a party to this appeal, the Court will no longer

accept efilings or other documents from Ms. Flander in this appeal and will take no action on any

requests, including any requests currently pending, from Ms. Flander.

        The record in this appeal is DUE January 10, 2017.



                                                     /s/     LANA MYERS
                                                             JUSTICE